Title: From Thomas Jefferson to Frederick Winslow Hatch, 13 March 1823
From: Jefferson, Thomas
To: Hatch, Frederick Winslow


Dear Sir
Mar. 13. 23.
I observe that a meeting of the inhabitants of Charlottesville is called on Saturday on the subject of our proposn. for  a circulating library. by annual subscription I shall not be able to attend, it but sollicit to become a member of the society on any scale they may chuse to adopt great or small. as our stock will be small it should be confined to the purchase of books of general instruction, in the English language, excluding professional & sectarian books, that is to say those of Law Physics & divinity and excluding Novels also. this may be an instrn to the Commie who may be seen to act as the Exve of the society. accept my wishes for the success of the proposition and the assurance of my high esteem and respect.Th:J